         Case 2:18-cr-00277-APG-BNW Document 51 Filed 09/21/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00277-APG-BNW

 4         Plaintiff                                  Order Granting Motion to Postpone
                                                              Surrender Date
 5 v.
                                                                  [ECF No. 47]
 6 JIMMY SALAS,

 7         Defendant

 8        I ORDER that defendant Jimmy Salas’s motion postpone his surrender date (ECF No.

 9 47) is GRANTED. Mr. Salas shall report to the prison designated by the Bureau of Prisons by

10 12:00 noon on Friday, January 7, 2022.

11        DATED this 21st day of September, 2021.

12

13
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
